Case 1:18-cv-00681-RJL Document 104-2 Filed 01/08/20 Page 1 of 7




       Exhibit 
          Case 1:18-cv-00681-RJL Document 104-2 Filed 01/08/20 Page 2 of 7


From:             Joshua Riley
To:               Eden Quainton
Cc:               Michael Gottlieb; Meryl Governski; Sam Hall
Subject:          Rich v. Butowsky / AFM RFAs
Date:             Wednesday, November 27, 2019 3:10:46 PM
Attachments:      RFAs to AFM.PDF


Mr. Quainton,

I attach and hereby serve Plaintiff’s First Set of RFAs to AFM.

Relatedly, AFM still has refused to respond to prior discovery requests, notwithstanding the
Court’s order that AFM do so and the Court’s denial of defendants’ motion for reconsideration
of that order. We request, once again, that AFM comply with the Court’s order and produce
requested discovery. We reserve all rights under Rule 37 should AFM continue to defy the
Court’s order.

~Josh

Joshua Riley
Partner

BOIES SCHILLER FLEXNER LLP
1401 New York Avenue, N.W.
Washington, DC 20005
(t) 202 237.2727
jriley@bsfllp.com
www.bsfllp.com
        Case 1:18-cv-00681-RJL Document 104-2 Filed 01/08/20 Page 3 of 7



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



AARON RICH
                              Plaintiff,

       v.                                                  Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                           Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                              Defendants.


               PLAINTIFF’S FIRST SET OF REQUESTS FOR ADMISSION
                     TO DEFENDANT AMERICA FIRST MEDIA

       Plaintiff Aaron Rich, by and through his counsel and pursuant to Rules 26 and 36 of the

Federal Rules of Civil Procedure, hereby requests that Defendant America First Media respond to

the following Requests For Admission (“Requests”) within thirty days of service and afterwards

supplement such responses as may become necessary to comply with the requirements of Rule

26(e) of the Federal Rules of Civil Procedure.

                           DEFINITIONS AND INSTRUCTIONS

       Plaintiff incorporates by reference all the instructions, definitions, and rules contained in

the Federal Rules of Civil Procedure and for purposes of the Requests, the following definitions

shall apply.

A.     These Requests are continuing so as to require supplemental responses during the pendency

       of the litigation in accordance with Fed. R. Civ. P. 26(e).

B.     Answer each Request separately and fully.

C.     If you do not admit a Request, the answer shall specifically deny it and set forth in detail

       the reason(s) for denial in accordance with Fed. R. Civ. P. 36(a)(4).
         Case 1:18-cv-00681-RJL Document 104-2 Filed 01/08/20 Page 4 of 7



D.   If you deny only part of a Request, you must specify the part admitted and qualify or deny

     the rest in accordance with Fed. R. Civ. P. 36(a)(4).

E.   If you object or otherwise decline to set forth in your response any of the information

     requested by any Request, set forth the exact ground upon which you rely with specificity

     so as to permit the Court to determine the legal sufficiency of your objection or position,

     and provide the most responsive information you are willing to provide without a court

     order.

F.   Unless words or terms have been given a specific definition herein, each word or term used

     herein shall be given its usual and customary dictionary definition.

G.   The terms defined herein should be construed broadly to the fullest extent of their meaning

     in a good faith effort to comply with the Federal Rules of Civil Procedure.

H.   The Requests hereby incorporate any and all of the Definitions in the agreed-upon

     Stipulated Protective Order, filed on the docket at ECF No. 29 (“Protective Order”).

I.   “You,” “Your,” or “Yours” refers to America First Media and includes America First

     Media Group, Inc. and any persons or entities acting for it or on its behalf, including but

     not limited to all representatives, servants, agents, employees, officers, affiliates,

     subsidiaries, parent companies, third parties, as well as any entities over which America

     First Media or America First Media Group has control.

                     FIRST SET OF REQUESTS FOR ADMISSION

RFA 1:        Admit that America First Media Group, Inc. is registered as a non-profit
              corporation.

RFA 2:        Admit that America First Media and America First Media Group, Inc. are different
              names for the same entity.

RFA 3:        Admit that You do not maintain a bank account in Your name.



                                              2
         Case 1:18-cv-00681-RJL Document 104-2 Filed 01/08/20 Page 5 of 7



RFA 4:        Admit that You do not maintain audited financial statements.

RFA 5:        Admit that You do not maintain books and records of account.

RFA 6:        Admit that You do not maintained a registered agent.

RFA 7:        Admit that You do not record Your receipts of moneys according to accepted
              accounting principles.

RFA 8:        Admit that You do not record Your expenditures according to accepted accounting
              principles.

RFA 9:        Admit that You have not employed an accountant to perform accounting services
              for You.

RFA 10:       Admit that funds received through https://www.patreon.com/AFMG have been
              deposited into a personal bank account belonging to Matthew Couch.

RFA 11:       Admit     that   funds    received    through     https://www.gofundme.com/f/
              americafirstmedia have been deposited into a personal bank account belonging to
              Matthew Couch.

RFA 12:       Admit     that   funds    received   through    https://www.gofundme.com/f/
              AmericaFirstInvestigations have been deposited into a personal bank account
              belonging to Matthew Couch.

RFA 13:       Admit that funds received through https://www.gofundme.com/f/TheDCPatriot
              have been deposited into a personal bank account belonging to Matthew Couch.

RFA 14:       Admit that funds received through https://fundly.com/americafirstmedia have been
              deposited into a personal bank account belonging to Matthew Couch.

RFA 15:       Admit that funds received through https://fundly.com/americafirstmedia have been
              deposited into a personal bank account belonging to Matthew Couch.

RFA 16:       Admit that funds received through https://fundly.com/afmg have been deposited
              into a personal bank account belonging to Matthew Couch.

RFA 17:       Admit that funds received through https://www.paypal.me/AmericaFirstMedia
              have been deposited into a personal bank account belonging to Matthew Couch.


DATED: November 27, 2019

                                          BOIES SCHILLER FLEXNER LLP



                                              3
Case 1:18-cv-00681-RJL Document 104-2 Filed 01/08/20 Page 6 of 7



                            /s/ Meryl C. Governski
                            MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                            1401 New York Ave NW
                            Washington, DC 20005
                            Tel: (202) 237-2727
                            Fax: (202) 237-6131
                            mgovernski@bsfllp.com




                               4
       Case 1:18-cv-00681-RJL Document 104-2 Filed 01/08/20 Page 7 of 7



                             CERTIFICATE OF SERVICE

      The undersigned counsel certifies that on November 27, 2019, a copy of the foregoing

document was served on Defendant Butowsky and on Defendant Couch and to their counsel Eden

Quainton at equainton@gmail.com. Mr. Quainton has agreed to convey served documents to

Defendant America First Media through Defendant Couch as necessary.


DATED: November 27, 2019

                                         BOIES SCHILLER FLEXNER LLP

                                         /s/ Meryl C. Governski
                                         MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                         1401 New York Ave NW
                                         Washington, DC 20005
                                         Tel: (202) 237-2727
                                         Fax: (202) 237-6131
                                         mgovernski@bsfllp.com
